Citation Nr: 0934517	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
injury, claimed as status post arthroscopy. 

2.  Entitlement to service connection for bilateral heel 
spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1980 to 
April 1993.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied an application to 
reopen a claim for service connection for a right knee 
injury, claimed as status post arthroscopy.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2009; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On June 25, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant at his Travel Board hearing that a withdrawal of 
the appeal as to service connection for bilateral heel spurs 
is requested.

3.  In a June 2002 decision, the Board denied the Veteran's 
claim for service connection for a right knee disability.

4.  None of the new evidence associated with the claims file 
since the June 2002 Board decision, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a right knee injury, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a right knee injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for bilateral heel spurs by 
the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The Board's June 2002 decision, which denied entitlement 
to service connection for a right knee injury, is final.  38 
U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1100 (2008).

3.  As evidence received since the Board's June 2002 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for a right knee 
injury, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
entitlement to service connection for a right knee injury was 
received in March 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
April 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in December 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the April 2006 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, and VA and private treatment 
records have been obtained and associated with his claims 
file.  

Although the Veteran was provided with a VA examination in 
December 1998, he was not been provided with a 
contemporaneous VA examination to assess the current nature 
and etiology of his right knee disability on appeal.  
However, the record presents no basis for further development 
to create any additional evidence for consideration in 
connection with the claim on appeal.  Under 38 C.F.R. § 
3.159(c)(4)(C)(iii) (added to implement the VCAA), VA will 
provide a medical examination only if new and material 
evidence is presented or secured in a claim to reopen a 
finally adjudicated claim.  Because new and material evidence 
has not been received to reopen the claim, as discussed 
below, the criteria for a VA examination are not met.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

In a June 2002 decision, the Board denied the Veteran's claim 
for service connection for a right knee injury.  It was noted 
that although competent medical evidence was submitted to 
show that the Veteran had a current right knee disorder, 
there was no evidence that the right knee disability was due 
to disease or injury incurred during active service.

Evidence of record at that time included service treatment 
records, statements from the Veteran, a December 1998 VA 
examination report, private treatment records dated from 
February 1995 to October 1997, VA treatment records dated 
from March 1998 to December 1998, to include a November 1998 
report of arthroscopic surgery on the right knee, and a 
transcript of a January 2002 Board hearing. 

The Veteran attempted to reopen his claim for service 
connection for a right knee injury in March 2006.  This 
appeal arises from the RO's September 2006 denial to reopen 
the Veteran's claim for service connection for a right knee 
injury.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

In June 2002, the Board denied the Veteran's claim for 
service connection for a right knee injury.  As no other 
exception to finality applies, the Board's decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1100.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the June 2002 Board decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the June 2002 Board 
decision includes statements from the Veteran and his 
representative, annotated private treatment records from 
Lovelace Sandia Health System dated from January 2004 to May 
2005, an August 2008 MRI report and a September 2008 
operative report from Presbyterian Healthcare Services, a 
permanent physical profile dated August 1999 from the 
Reserves, and the transcript of the June 2009 Board hearing.  
The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for a right 
knee injury.

The additional private and VA treatment records received 
since the June 2002 denial of the Veteran's claim reflect 
treatment for a current right knee disability.  The August 
1999 permanent physical profile report addresses the 
limitations of right knee following his November 1998 
surgery.  These records, however, fail to show any medical 
relationship between the Veteran's current right knee 
disability and his military service. 

While statements from the Veteran reflect his continued 
assertion that he has a current knee disorder that is related 
to his active military service, his assertions are 
essentially cumulative of others that were previously of 
record.  Similarly, the new evidence does not show any 
relationship between the Veteran's current right knee 
disability and military service.  The Board emphasizes that 
as the Veteran is a layperson without the appropriate medical 
training or expertise to render an opinion on a medical 
matter, he is not competent to provide a probative (i.e., 
persuasive) opinion on medical matters - such as the etiology 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the June 
2002 Board decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the Veteran's current right knee disorder is related to his 
active military service, which was the basis for the prior 
determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right knee injury has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the June 2002 denial of the claim for service connection 
for a right knee injury remains final.  As the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Heel Spurs

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal concerning service connection 
bilateral heel spurs and, hence, there remain no allegations 
of errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
this appeal and it is dismissed.



ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a right knee 
injury, claimed as status post arthroscopy; the appeal is 
denied.

The appeal as to service connection for bilateral heel spurs 
is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


